Citation Nr: 1123657	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-06 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a lumbar spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 2004 to September 2004 and on active duty from September 2005 to August 2007.  For Her awards and decorations include the Army Commendation Medal with a "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.   The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on January 13, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a cervical spine disorder.  However, during the pendency of the appeal, the RO granted that benefit in a July 2010 rating decision. Accordingly, the issue no longer remains in appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  The Veteran has been shown to have a current lumbar spine disorder that first manifested in service.  

2.  The Veteran has been shown to currently have headaches that first manifested in service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a lumbar spine disorder was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, headaches were incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, in the decision below, the Board has granted the issues on appeal, and therefore, the benefits sought have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Factual Background

The Veteran asserts she currently has headaches and a lumbar spine disorder due to an improvised explosive device (IED) attack on her convoy during military service in Iraq.  Throughout the appeal period, she has stated that she hurt her back during the IED attack and indicated that she initially filed a line of duty report, which noted that she was not injured.  However, she later reported having pain in her low back, thighs, and legs on the following day and has stated that she was given a period off duty in order to recuperate.  She has also claimed that her headaches began after the IED attack.  In addition, the Veteran has denied having back pain or headaches prior to her military service.

The Veteran's service treatment records include an October 2002 entrance examination report showing that her back and head were normal.  She also denied having any recurrent back pain or recurrent headaches at that time.  In addition, the Veteran noted that there were no changes to her medical status in January 2003, as well as during her September 2005 and March 2006 pre-deployment health assessments.  

In February 2007, the Veteran was seen for pain and soreness in her back, hips, and buttocks a day after her convoy was hit with an IED.  The Veteran was noted as having a muscle spasm in the left side, but no muscle spasm in the lower back.  Her pelvis was stable, and her spine was in line at that time.  The Veteran was diagnosed with muscle spasm and prescribed flexeril.  She was also given a sick slip for 3 days off of duty.  

The Board notes that two line of duty reports from March 2007 appear in the Veteran's file from the Veteran and her sergeant.  Both statements confirm that her unit was hit by an IED attack in February 2007 and that she was initially examined and found to have nothing wrong with her.  However, she began to feel sore later that day on her backside from her lower back down her buttocks to her thighs.  The Veteran's July 2007 separation and post-deployment health assessment also indicated that the Veteran had headaches and back pain both during military service and at the time of the examination.  

In October 2007, following her discharge from service, the Veteran underwent a VA examination at which time she reported that her convoy was hit by an IED in February 2007 and that she bounced around inside her vehicle, but did not strike anything inside with her head.  She reported being cleared after that incident, but reported experiencing soreness the next day.  The examiner noted that the service treatment records confirmed the February 2007 treatment for muscle spasms of her back and a prescription of flexeril.  The Veteran further reported an onset of tension-type headaches prior to the IED attack, which she related to wearing Kevlar gear and a medical bag for her security job.  She further reported no flaring after the IED attack.  After the examination, the Veteran was diagnosed with an acute neck, thoracic, and lumbar strain and acute, intermittent, resolving tension headaches.  The examiner stated that he expected full resolution for both of those conditions with no chronic condition or permanent disability.

In a January 2008 statement, the Veteran stated that her headaches began in Iraq sometime in March 2007 and noted that they would frequently begin during patrols.  She thought they were due to wearing Kevlar and sitting in a vehicle for long periods of time.  She indicated that she was never treated for the condition during service and that she self-medicated herself with ibuprofen and Tylenol.  The Veteran stated that she had experienced a decrease in frequency since her discharge, but noted that she still experienced headaches two or three times per week.  She further stated that her back pain began in service and that she thought it was linked to wearing IBA and Kevlar every day.  

In July 2008, the Veteran submitted a statement from a fellow servicemember in her unit.  That statement indicated that, following the IED blast incident in February 2007, the Veteran began having frequent headaches that lasted 10 to 15 hours at a time.  He stated that medications would not relieve her symptoms.

Private treatment records throughout 2008 note that the Veteran continued to complain of lower back pain and frequent headaches.  Indeed, a private examination report dated in April 2008 noted that the Veteran began having headaches in March 2007 shortly after an IED blast in Iraq.  She reported that headaches were not present prior to March 2007.  The private examiner also noted that the Veteran had had lower back pain since that IED blast in Iraq.  He indicated that the Veteran's past medical history included lower back pain as a teenager.  After the examination, the Veteran was diagnosed with frequent headaches after a military blast and "back pain issues."  The Veteran also submitted several reports from a private chiropractor that noted she was receiving treatment throughout 2008.

VA treatment records dated in March 2009 note that the private chiropractor diagnosed the Veteran with scoliosis of the lumbar spine and rotoscoliosis of the thoracic spine.  

The Veteran also complained of headaches throughout her VA treatment in 2009.  Specifically, a June 2009 treatment note shows that the Veteran was diagnosed with chronic posttraumatic headaches following a mild head injury with both "stabbing" or "ice pick" type headaches and vascular or migraine headaches.  

In September 2009, the Veteran underwent a VA examination at which time she reported that she was not directly injured, but was "jarred pretty bad" in the IED attack in February 2007.  She reported having migraine headaches approximately once per week or less lasting a few hours, as well as back pain every day for which she received trigger point injections and chiropractic treatment.  Following the examination, the Veteran was diagnosed with migraine headaches.  

A VA physical therapy evaluation from January 2010 noted that the Veteran had complained of intermittent upper and lower back pain since June 2008 and that she had trigger point injections and chiropractic care.  She was documented as having a past medical history of a traumatic brain injury and posttraumatic headaches.  

The Veteran was afforded a VA examination in May 2010 at which time the examiner reviewed the claims file and specifically noted the private examination and chiropractic notes, particularly those from April 2008 noting low back pain as a teenager.  He also noted the service records documenting an IED attack in February 2007.  The Veteran told the examiner that her headaches began in March 2007 and she currently experienced two per week lasting approximately two to three hours.  She noted that her headaches had improved.  Following the examination, the Veteran was diagnosed with migraine headaches, but the examiner stated that it was less likely as not that they were caused by or a result of her injury in service.  In so doing, the examiner noted that the Veteran had reported having an onset of tension-type headaches prior to the IED blast and observed that she did not voice any concern following the IED attack, even though she sought treatment for other complaints.  He commented that one would expect this to be a fairly imminent complaint.  The examiner noted that the Veteran's headaches were episodic and that there was an overlap of symptomatology between tension headaches and migraine headaches, but that the Veteran's diagnosis was migraine headaches because of her severity rating of the headaches.  The examiner concluded that the Veteran's migraine headaches were less likely as not related to her in-service injury.

The VA examiner noted several of the same treatment records in relation to the claimed lumbar spine disorder.  The Veteran reported that her back pain began with the IED attack in February 2007.  After an examination of the Veteran, the examiner observed that a May 2010 CT scan of the Veteran's lumbar spine noted minimal degenerative disease at the L5-S1 spinal segment with no evidence of pars defect.  X-rays demonstrated a suggestion of pars defect at the L5-S1, though there was no evidence of acute bony abnormality or significant degenerative change of the lumbosacral spine.  The VA examiner diagnosed the Veteran with minimal degenerative disc disease of the L5-S1 without evidence of pars defect per CT.  He further noted the Veteran's normal lumbar spine exam and x-rays.  He stated that the degenerative disc disease was "so minimal that it was not even evident on the regular lumbar films."  Therefore, he attributed such changes to the normal aging process and concluded that the degenerative disc disease was less likely as not related to the IED explosion.


Law and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

In addition, in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory evidence" is credible evidence. Collette v. Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected. Clyburn v. West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  "Section 1154(b) provides a factual basis upon which a determination can be made that a particular . . . injury was incurred . . . in service but not a basis to link etiologically the [injury] in service to the current condition." Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).  Thus, the provisions of section 1154(b) apply only to the second material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


Lumbar Spine 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a lumbar spine disorder.  At the outset, the Board notes that the presumption of soundness applies because the Veteran's enlistment examination did not find her to have any spine abnormalities.  While the Board is cognizant that a private examiner noted low back pain as a teenager, there is no other evidence of record which demonstrates that the Veteran had a lumbar spine disorder prior to her military service.  As such, the Board finds that there is not clear and unmistakable evidence of a preexisting back disorder in order to rebut the presumption of soundness.  Thus, the Veteran's lumbar spine is presumed sound on entry.  See 38 U.S.C.A. § 1111.  Accordingly, the Board's analysis must focus on the issue of whether a current lumbar spine disorder was incurred during the Veteran's active service. See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence). VAOPGCPREC 3-03 (July 16, 2003).

The Board notes that the first documentation of any complaints of lumbar spine pain was in February 2007 following the IED attack on the Veteran's convoy.  Her July 2007 separation and post-deployment health assessment also indicated that she had back pain both during military service and at the time of the examination.  

The Veteran has consistently complained of lower back pain since her period of service, and following her separation from service in August 2007, the Veteran was noted as having lower back pain and diagnosed with an acute lumbar strain a few months later in October 2007.  

The October 2007 examiner did indicate that he expected the lumbar strain to resolve without any permanent disability.  However, the Veteran continued to have lower back pain and sought treatment throughout the appeal period.  Such treatment for lower back pain has been continuous since her discharge from the military.  

The Board notes that, while pain is not a disability for which service connection can be granted, see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001), such is not the case here, as the Veteran was has been diagnosed with a current lumbar spine disorder, including a lumbar strain and degenerative disc disease.  See Davidson, supra; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).

While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board does note that the Veteran served as a medic in the military.  However, regardless of whether she is competent to render a medical opinion, she is competent to state that she began experiencing back pain after the IED attack in February 2007 and that such symptomatology has continued until the present time.  

Moreover, there is no reason to doubt the credibility of the Veteran's statements.  She has consistently asserted that her back problems began in service and have persisted since that time.  Her service treatment records document complaints, and she was noted as having back pain at the time of her separation.  The Veteran was also assessed as having a lumbar strain in October 2007 shortly after her separation from service, and her treatment records further document ongoing complaints.  In addition, the Board finds it significant that there is no evidence of an intercurrent injury.  

While the May 2010 VA examiner related the Veteran's degenerative disc disease of the lumbar spine to the normal aging process, the Board notes that the examiner failed to account for her chronic and continuous symptoms since the IED blast in February 2007.  Thus, the Board finds that the lay and medical evidence in this case documenting chronic and continuous symptomatology of the lumbar spine since discharge is more probative in this case than the May 2010 VA examiner's opinion.  

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand.  The Board also observes that the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current lumbar spine disorder is causally or etiologically related to her period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a lumbar spine disorder is warranted.


Headaches

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for headaches.   While she did not receive any treatment for headaches in service, the Veteran's post-deployment examination in July 2007 did note the existence of headaches at that time and previously during service.  Moreover, the Board notes that a fellow servicemember's statement confirms and corroborates that the Veteran complained of severe headaches following the IED attack in February 2007.  

In addition, the Veteran complained of and sought treatment for headaches shortly after her period of service.  Such treatment is well documented throughout the appeal period, including up to the most recent VA examination in May 2010.  The Veteran has also testified that her symptoms have been chronic and continuous since discharge from service.  Moreover, a June 2009 VA physician related the Veteran's headaches to a head injury in service from an IED blast, noting that such headaches were "posttraumatic" in nature.   

The Board does acknowledge the negative nexus opinion rendered by the May 2010 VA examiner.  However, he based his opinion, in part, on the fact that the Veteran had told the October 2007 VA examiner that her headaches began in January 2007 prior to the IED attack.  He also indicated that the Veteran did not complain of headaches following the attack.  The Board notes that there is still evidence showing that the Veteran complained of headaches in service, including the July 2007 post-deployment examination report and the lay statement from a fellow servicemember.  Nevertheless, the examiner did not account for such other evidence.  Thus, while the IED attack may not have been the initial cause of headaches, the VA examiner's opinion disregards the evidence that headaches began in service, regardless of whether it was prior to or after the IED blast.  In addition, the VA examiner did not discuss the June 2009 treatment note that specifically stated that the Veteran's headaches were posttraumatic in nature.  Accordingly, the Board finds that the May 2010's VA examiner's opinion has limited probative value.  

Instead, the overwhelming medical and competent and credible lay evidence in this case demonstrates that the Veteran's headaches began during her military service and that such symptomatology has been chronic and continuous.  As previously noted, the Court has cautioned against seeking an additional medical opinion where favorable evidence in the record is unrefuted.   The Court specifically indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim. See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that there is a reasonable doubt as to whether the Veteran's current headaches are causally or etiologically related to her period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for headaches is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for headaches is granted.

Subject to the provisions governing the award of monetary benefits, service connection for a lumbar spine disorder is granted.


____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


